Response to Amendment
	The Amendment after Non-Final Rejection filed on 5/13/22 overcomes all previously set forth rejections.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/22 and 5/17/22 were filed after the mailing date of the Non-Final Rejection on 2/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sasaki et al discloses a secondary battery (all solid state battery) comprising: a positive electrode “201” (cathode layer), a negative electrode “203” (anode layer), and an electrolyte layer “202” (solid electrolyte layer), wherein the positive electrode comprises sulfide solid electrolyte material (sulfide solid electrolyte particles) that is LizS and P2Ss; wherein the O/S ratio (oxygen/sulfur element ratio) of a particle surface measured by XPS is 1.28 and the O/S ratio at a depth of 32 nm (in terms of a SiOz sputter rate) from the particle surface measured by XPS is 0.49; wherein examples of the sulfide solid electrolyte material include Li2S and P2S5 prepared by adding LiX (X: F, Cl, Br, or l) (halogen).  Sasaki et al also discloses that when the condition, x<1.28 (x=oxygen/sulfur ratio) is satisfied, the reduction in charge/discharge efficiency cannot be sufficiently suppressed, and the problem of Sasaki cannot be solved.  Therefore, Sasaki et al teaches away from the claimed ratio of 0.79 to 1.25 for the oxygen/sulfur ratio.  
Tsuchida et al discloses an all-solid battery comprising: positive electrode active material (cathode layer), a negative electrode mixture (anode layer), and a solid electrolyte layer, wherein the positive electrode comprises sulfide solid electrolyte particles that is Li2S and P2S5; wherein the O/S ratio (oxygen/sulfur element ratio) of a particle surface measured by XPS is 1.05 and the O/S ratio at a depth of 30 nm (in terms of a SiO2 sputter rate) from the particle surface measured by XPS is 0.54 (Table 1, Comparative Example 1).  In addition, Fig. 6 of Tsuchida shows that Comparative Example 1 had a high rate of increase in interfacial resistance, and thus cannot solve the problem identified by Tsuchida.  Therefore, the results of Comparative Example 1 teach away from the claimed range of 0.79 to 1.25 for the oxygen/sulfur ratio.
Since both Sasaki and Tsuchida teach away from the claimed range of 0.79 to 1.25, none of the prior art references expressly teaches or renders obvious the property of “an oxygen/sulfur element ratio of a particle surface measured by XPS that is 0.79 or more and 1.25 or less, and an oxygen/sulfur element ratio at a depth of 30 nm from the particle surface measured by XPS that is 0.58 or less”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729